NUMBER 13-08-00631-CV

                                   COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                           IN RE DONALD WAYNE THIELEMAN


                            On Petition for Writ of Mandamus.


                                   MEMORANDUM OPINION

                     Before Justices Rodriguez, Garza, and Vela
                         Per Curiam Memorandum Opinion1

         Relator, Donald Wayne Thieleman, filed a petition for writ of mandamus on July 25,

2008, seeking relief from an order directing the withdrawal of funds from relator’s inmate

trust account.2 The Court requested and received a response from real party in interest,

the State of Texas, by and through the Criminal District Attorney in and for Aransas

County, Texas.


        1
          See T EX . R. A PP . P. 52.8(d) (“W hen denying relief, the court m ay hand down an opinion but is not
required to do so.”); T EX . R. A PP . P. 47.4 (distinguishing opinions and m em orandum opinions).

        2
          This cause was originally docketed in this Court as a crim inal m atter. See In re Thieleman, No.
13-08-00450-CR, 2008 Tex. App. LEXIS ___, at *1 (Tex. App.–Corpus Christi Nov.12, 2008, orig. proceeding)
(per curiam ) (m em . op.).
       The Court, having examined and fully considered the petition for writ of mandamus

and response thereto, is of the opinion that relator has not shown himself entitled to the

relief sought. Mandamus relief is proper only to correct a clear abuse of discretion when

there is no adequate remedy by appeal. See In re Prudential Ins. Co. of Am., 148 S.W.3d
124, 135-36 (Tex. 2004); Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992). The relator

has the burden of establishing both prerequisites to mandamus relief. In re CSX Corp.,

124 S.W.3d 149, 151 (Tex. 2003) (orig. proceeding). This burden is a heavy one. See In

re Epic Holdings, Inc., 985 S.W.2d 41 (Tex. 1998)

        In the instant case, relator has failed to meet this burden. The petition for writ of

mandamus and accompanying documents do not establish a clear abuse of discretion by

the trial court. See generally TEX . R. APP. P. 52.3(h), 52.3(k), 52.7. Moreover, relator has

not demonstrated that he lacks an adequate remedy by appeal. See In re Johnson, No.

AP-75,898, slip. op. ¶ 22 (Tex. Crim. App. Oct. 29, 2008) (orig. proceeding), available at

http://www.cca.courts.state.tx.us/OPINIONS/HTMLOPINIONINFO.ASP?OPINIONID=17

534; Reed v. State, No. 04-07-00004-CV, 2008 Tex. App. LEXIS 5085, at *20 (Tex.

App.–San Antonio July 9, 2008, no pet.) (op.); Abdullah v. State, 211 S.W.3d 938, 940-41

(Tex. App.–Texarkana 2007, no pet.).

       Accordingly, the petition for writ of mandamus is DENIED. See TEX . R. APP. P.

52.8(a).

                                                         PER CURIAM


Memorandum Opinion delivered and filed
this 12th day of November, 2008.




                                             2